10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-00571-DCB Document 43-2 Filed 07/11/20 Page 1 of 23

206

defendant obtained a full and complete copy of the grand
jury transcripts and exhibits of the proceedings
completed on June 29th, 2017, in this case of State of
Arizona vs. Roger Wilson in the Cochise County Superior
Court Case CR 2017 516 and that the defendant,

Mr. Morgan, did receive those from formal legal counsel
to defendant, Roger Wilson, and that legal counsel is
Mr. Wilkison.

The County further alleges that the
defendant knew that the grand jury materials are legally
required to be maintained as confidential. It further
alleges that the defendant caused the full and complete
transcript to be publicized by posting hyperlinks to the
transcript on his Facebook page referred to previously.
The defendant has republished the transcript several
times since he first published the protected materials on
October 8th, 2017.

The County further alleges that the
defendant was at all times aware that the laws
prohibiting his conduct -- was aware of the laws
prohibiting his conduct and that he willfully disregarded
those laws.

The County further alleges that Mr.
Morgan's conduct is interfering with the plaintiff's

protectable interest in enforcing the laws of the state

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 4:19-cv-00571-DCB Document 43-2 Filed 07/11/20 Page 2 of 23 oat

of Arizona, and he is further causing actual harms,

including tainting the potential jury pool related to the

Wilson case, which is active and ongoing.

And the County alleges that although it may
prosecute Mr. Morgan for his misdemeanor offense or
offenses, but that the prosecution will not and cannot
compel the removal of the protected materials from the
public sphere and that the County has no other adequate
remedy .

The County seeks the following relief:
That Mr. Morgan remove any hyperlink depiction,
photograph or other means of publication of the grand
jury transcripts and all exhibits thereto. This includes
the photograph of the victim that was dated June 29th,
2017, in the case of State of Arizona vs. Roger Wilson
and that he remove those materials from any and all
Internet sites over which he and anyone acting under his
control -- that he remove those materials from any and
all Internet sites over which he or anyone who is working
for him has control.

The County asks that the hyperlink
depiction of the photograph and other means of
publication concerning the motion for remand, including
its exhibits, that was dated October 6th, 2017, in the

Wilson case be removed from any and all Internet sites

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

44

15

16

17

18

19

21
22
23
24

25

Case 4:19-cv-00571-DCB Document 43-2 Filed 07/11/20 Page 3 of 23

208

over which the defendant or anyone acting by or for him
has control .

The County asks that the Court ensure that
the grand jury transcripts and all the exhibits attached
thereto in the Wilson case and in the motion for remand,
including the exhibits in the motion for remand, are not
be publicized to any third parties by amy other means and
enter an order to that effect against Mr. Morgan, and
Mr. Morgan return the original and any copies of the
grand jury transcript and all the exhibits attached
thereto and the motion for remand in his possession,
including those originals or copies he has or anyone who
is acting on his behalf or within his control return
those within 24 hours of the Court's order.

The defendant admits number one. He admits
that he did write the news article for the CCR in October
2017 and did publish that news story on October 8th,
2017, in a local news discussion that he moderates on his
Facebook for Cochise County Courts.

He admits that the October 2017 news story
included excerpts of the grand jury transcripts along
with hyperlinks for readers to view the full motion to
remand and the full transcript of the grand jury
proceedings; that that included the grand jury list and
photographs that were part of that transcript; and he

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

14

12

13

14

15

16

17

18

21

23

24

25

Case 4:19-cv-00571-DCB Document 43-2 Filed 07/11/20 Page 4 of 23
ao3

made those materials available to people -- to the public

over hig server.

He admits receiving and responding to
County Attorney McIntyre's e-mail request to modify the
news account and to remove the links to the grand jury
transcript so that it was not available to the public.
The defendant, Morgan, admits becoming aware that Judge
Conlogue executed an ex parte order sealing the motion to
remand after it had been in the public file for ten days.

The defendant not removing or significantly
altering the news story or its links and the dacument
images posted to his Facebook account on October 8th.

He admits making a public records request
by filing the same with the clerk to the Cochise County

Board. And he admits that by publishing the subject news
account -- excuse me -- he denies that by publishing the
subject news account and related documents that he has

caused any demonstrable harm to the plaintiff.

He also admits that he communicated to
County Attorney McIntyre that he would not alter the news
Story pursuant to County McIntyre's (sic) request and
would not comply with County McIntyre's request to halt
public access to the court documents and believes the
same, that he believed that he had broken no law.

The Court finds -- make the findings as to

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10
11
12
13
14
15
16
17
18
19
20

21

8

24

25

Case 4:19-cv-00571-DCB Document 43-2 Filed 07/11/20 Page 5 of 23
210

the admissions that the defendant has made that I just
recited in the record. Those are the findings of the
Court. Based upon those admissions, the Court finds as
I've said, that Mr. Morgan received what we're referring
to as protected materials and that he received those from
Attorney Wilkison and that he also received the motion to
remand, which had been for a brief time publicly filed by
the Court and that the source of the protected

materials -- the sources of the protected materials from
whom -- or from which Mr. Morgan got those materials.

The Court further finds that, putting aside
the sealing order of Judge Conlogue from October 16th,
2017, there are no court orders that restrict the use of
the grand jury information in this case. There is no
practice -- in this county, at least, and perhaps many
others, but before the Court, there are no court orders
that restricted the use of the grand jury information in

this case.

The prosecutor's office has no written
Gocumented agreements with defense counsel. When the
prosecutor's office turns over grand jury material, I
guess they turn it over indirectly. But there are no
documented agreements prior to between defense counsel

and County Attorney with respect to grand jury materials

to which defense counsel get access.

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
Case 4:19-cv-00571-DCB Document 43-2 Filed 07/11/20 Page 6 of 23

10
11
12
13
14
15
16
17
18

19

21
22
23
24

25

BY
-
i-t

I don't -- I don't find that the statute
concerning A.R.S. 13-2812, which refers to persons --
which makes exceptions for disclosure to persons who are
engaged in the proper discharge of their official duties,
I don't read the statute to cover defense counsel in
connection with that statute. I don't -- the statute
makes an exception for the disclosure of grand jury
information for persons in the proper discharge of their
official duties. I can't read this statute to make a
defense -- a private defense attorney someone who is in
the discharge of their official duties. I think the
common interpretation of an official duty involves
someone who is a public official, someone who was either
the clerk of the court, obviously a prosecutor. It could
include a court reporter, obviously, who is usually sworm
and made part of the official proceedings.

But I want to note for the record that I
don't -- and I think it's important that the common use
of the term "official duties" I don't believe covers a
private defense attorney who is engaged in a defense,
whether it's by court appointed or otherwise of a

criminal defendant.

Injunctive relief. The Court references

the statute Arizona Revised Statute 12-1801. "Judges of

the Superior Court may grant writs of injunction when it

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

15

18

17

18

19

21

22

23

24

25

Case 4:19-cv-00571-DCB Document 43-2 Filed 07/11/20 Page 7 of 23 212

appears that the party applying for the writ is entitled
to the relief demanded, and such relief or any part

thereof requires the restraint of some act prejudicial to
the applicant."

The applicable, I think, standard which
everyone agrees upon is cited at numerous places in
Arizona law, but T.P. Racing vs. Simms, 232 Ariz. 489 at

495 Court of Appeals 2013 is a recent statement of the
law.

I don't think there is any disagreement
about this. The party seeking a preliminary injunction
must show a strong likelihood of success on the merits,
possibility of irreparable injury if the injunction is
not granted, the balance of hardship swaying in his favor
of public policy favoring the requested relief. And the
critical factor is relative hardship for which the movant
must show either, one, probable success on the merits and
the possibility of irreparable injury or, two, the
presence of serious questions in the balance of hardships
tipping in his favor.

So the County relies upon, as we've

discussed at length, A.R.S. 13-2812. And we've reviewed

that language at length, which is a criminal statute,
making unlawful grand jury disclosure under the terms of

that statute a Class 1 misdemeanor. There is mo question

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

15

16

17

18

19

21

23

24

25

Case 4:19-cv-00571-DCB Document 43-2 Filed 07/11/20 Page 8 of 23

213

but that -- and I think Mr. McIntyre articulated this
very well, probably better than the case law does. There
is no question but that a prosecuting agency has a
legitimate and protectable interest in maintaining grand
jury secrecy and confidentiality. And those protected
items are matters -- are things that are under the
statute attending to the grand jury, and the Court
consulted Samaritan Health System vs. Superior Court.
That is 182 Ariz. 219 at 221. It's the Court of Appeals
1994.

They talk about -- there about the public
policy reasons for grand jury confidentiality, and they
list a number of the reasons therefor. But there is no
question that grand juries can't do their work if they
don't operate in secret. They're investigating bodies.

As Mr. McIntyre said, they may discuss and
investigate persons who are later found for which there
is no probable cause for a charge. They need --
witnesses need to be able to appear and know that the
persons who are participating on behalf of the State or
the prosecuting agency and the grand jurors, that they

are going to keep matters secret. Investigations have to

occur sometimes in secret. And it protects witnesses.

It protects targets. It encourages prospective witnesses

to come forward. And they have to. It has to occur in

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

i

12

13

14

16

16

iT

18

19

21

22

24

Case 4:19-cv-00571-DCB Document 43-2 Filed 07/11/20 Page 9 of 23
214

secret.

And there is a long-established,

recognizable, legitimate, and protectable interest, as

was very well articulated by Mr. McIntyre, in maintaining
grand jury secrecy. I also want to state for the record
that the Court found Mr. McIntyre's testimony to be very
thoughtful and measured as to his role and

responsibilities as a -- and why he is motivated to bring
this action as he did.

Applying the factor test that applies to
the issuance of the injunction under T P. Racing, the
Court finds that Mr. Morgan obtained -- I mean Mr. Morgan
obtained the grand jury information -- that he obtained
the grand jury information without breaking the law.

What he did with it, we'll talk about in a second. But
Mr. Wilkison got the grand jury information as a matter

of course, and also Mr. Morgan got some of it, anyway,

from a motion to remand that was, for at least some brief

period of time, part of the public record. And so he
obtained -- Mr. Wilkison gave it to him.

if Mr. Wilkison gave it to Mr. Morgan
believing that Mr. Morgan was just going to give it to
Mr. Wilson, but Mr. Morgan took it and opened it and used

it anyway, I don't see that as a -- that reflects on what

Mr. Wilkison thought. But as I was discussing with

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

15

16

17

18

19

20

z1

22

23

24

25

Case 4:19-cv-00571-DCB Document 43-2 Filed 07/11/20 Page 10 of 23

215

counsel, I mean, Mr. Morgan could have done what
Mr. Wilkison thought and given it to Mr. Wilson, and then
Mr. Wilson could have turned it over to Mr. Morgan, or

his mother could have turned it over to him.

So I don't -- and as I said, defining as I
did before, I don't find that statute can be read to
include a defense attorney such as Mr. Wilkison as
prohibiting his disclosure of grand jury information in
this case, you know, to Mr. Morgan as a violation of the
statute because I don't think he is someone who is
covered under the statute as someone who is accepted in
the proper discharge of official duties.

I don't think he is an official who has
duties pursuant to statute. But, anyway, Mr. Morgan got
the material without breaking any law. The statute
prohibits and makes it a crime to knowingly disclose. So
he got it legally. I mean, somebody gave it to him
without breaking the law. Mr. Wilkison had it legally.
Mr, Wilkison I think legally gave it to Mr. Morgan.

Mr. Wilkison could have given it to Mr. Wilson.

Mr. Morgan could have given it to Ms. Wilson's mother.
They could have given it to Mr. Morgan, and he obtained
it legally.

The problem with the statute that I was

discussing with plaintiff's counsel is that -- the

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

15

16

17

18

19

21

23

24

Case 4:19-cv-00571-DCB Document 43-2 Filed 07/11/20 Page 11 of 23

problem with the statute is, as the State -- the County
is interpreting it, is the reach of that statute is --
under that interpretation is so broad that it would on
its face, with that interpretation, reach a substantial
amount of constitutionally protected conduct and speech.

And I think that application is overbroad.

I don't find the statute to be or hold the statute to be

unconstitutional. I don't have to reach that for

purposes of ruling on a preliminary injunction request.
But when you have a penal statute that can be interpreted
the way the County is seeking to interpret it, the net is
cast to, I mean, a pool of persons that is just too
large. So, you know, let's say there's -- we were
discussing 10,000 or 100,000 persons who now have this
information about the grand jury, and if they're all
aware of what this statute says, then you've got 100,000
possible violators of the law.

In the State vg. Steiger, 162 Ariz. 138 at
141-42 in 1989 -- it's an appellate court decision from
the State of Arizona -- the Court said it is "basic to
our constitutional society is the concept that
governmental powers should be properly restrained so that
individual freedom can be reasonably exercised."

"Penal statutes must be precise enough to
clearly define the limits of that power."

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-00571-DCB Document 43-2 Filed 07/11/20 Page 12 of 23

"A penal statute is vague if it fails to
give persons of average intelligence reasonable notice of
what behavior is prohibited or is drafted in such a

manner that it permits arbitrary and discriminatory

enforcement."

"The basic premise that penal statutes
defining a criminal offense must not only be definite,

but also not encourage arbitrary and discriminatory

enforcement."

And it references the Supreme Court case of
Kolender vs. Lawson, and it says, "Although the doctrine
(void for vagueness) focuses both on the actual notice to
citizens and arbitrary enforcement, we have recognized
recently that the more important aspect of the 'vagqueness
doctrine' is not actual notice, but the other principal
element of the doctrine." And this is "the requirement
that a legislature establish minimum guidelines to govern
law enforcement. Where the legislature fails to provide
such minimal guidelines, a criminal statute may permit a
'standardless sweep [that] allows policeman, prosecutors,
and juries to pursue their personal predilections. '"

I'm not finding that that is what happened
in this case. I'm not making findings that the County
Attorney here is cherry-picking Mr. Morgan and is

engaging in some kind of vendetta against him for what he

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

15

16

if

18

19

20

21

22

23

24

25

Case 4:19-cv-00571-DCB Document 43-2 Filed 07/11/20 . Page 13 of 23
218

is writing, but the problem is -- this is the problem

with the statute, is it's so -- that interpretation is so
broad that it would allow that.

I mean, if there is potentially 100,000
people out there who now are now in possession of this
information and meet the plain language of the statute,
consistent with the interpretation of the State, you've
got, you know, 10,000, 100,000 persons who are subject to
arbitrary and discriminatory enforcement. And it doesn't
give -- it's too vague to give actual notice to the
common -- an average citizen of average intelligence
about the scope of its coverage.

Overlaying that analysis is also the First
Amendment, and it's a speech that is protected speech.

So when I find that Mr. Morgan committed no crime in
obtaining the information. You've got it legally from
Mr. Wilson by committing no crime, he got it from a
publicly filed document with the clerk of the court; that
is not a crime. And then he wrote about it and
disseminated it. And that is First Amendment speech.
Gentile, G-E-N-T-I-L-E, vg. State Bar of Nevada, 501 U.S.
1030, 1991, says that "there is no question that speech

critical of the exercise of the State's power lies at the
very center of the First Amendment."

"Dissemination of information relating to

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-00571-DCB Document 43-2 Filed 07/11/20 Page 14 of 23
219

alleged governmental misconduct, which only last term we
described" -- which is described as "speech which has

traditionally been recognized as lying at the core of the
First Amendment."

And the case went on to say -- I think this
is Justice Kennedy -- "The judicial system, and in
particular our criminal justice courts, play a vital part

in a democratic state, and the public has a legitimate

interest in their operations."

"It would be difficult to single out any
aspect of government of higher concern and importance to

people than the manner in which criminal trials are
conducted."

"Public vigilance serves us well, for 'the
knowledge that every criminal trial is subject to
contemporaneous review in the forum of public opinion is
an effective restraint on possible abuse of judicial
power... Without publicity, all other checks are

insufficient; in comparison of publicity, all other
checks are of small account."

Obviously, this is not coverage of a

criminal trial. This is coverage of grand jury

proceedings, which there is a layer of greater concern

because of what I've said. They have to be pursued to

secrecy. But nonetheless, this is the core of First

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-00571-DCB Document 43-2 Filed 07/11/20 Page 15 of 23

220

Amendment speech, is Mr. Morgan's right to analyze,
critique, commend, criticize what he believes or maybe
believed to have been governmental misconduct, be it in
the grand jury or in a trial.

This is no commentary by the Court on
whether or not there was any kind of prosecutorial
misconduct or anything. That is not even before me, and
I don't even have information to make a comment. If I
would, I wouldn't. There's nothing I'm saying here
should be any commentary by me on the merits or the
validity of Mr. Morgan's commentary about the case.

So you know the Gentile case talks more
about the importance of court nature, central nature of
First Amendment speech in connection with prosecutorial
activities and prosecutorial discretion. It says, "Our
system grants prosecutors vast discretion at all stages
of the criminal process. The public has an interest in
its responsible exercise."

Again, I'm not making any kind of
commentary about that that happened in this case. I have
no basis to say that. But where an individual who is a
member of the press in the Internet age legally obtains
documents through no violation of the law and
disseminates them -- in that's whether it's critical or

not of what happened -- that's at the core of First

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

15

16

17

18

19

20

21

22

2d

24

25

Case 4:19-cv-00571-DCB Document 43-2 Filed 07/11/20 Page 16 of 23

22]

Amendment speech. And to read the statute to include the
basis for the Court to enter a prohibition and the
removal of speech by Mr. Morgan would encompass not only
Mr. Morgan but anyone who received Mr. Morgan's
information, protected information, 10,000 persons,
anyone who got it from Mr. Tim Steller, from the reporter
who got it from Mr. Morgan, and all those thousands of
people. All those people obtained it legally, and
they're subject to -- well, I can't read this law as to
require that all citizens who come into possession of
this grand jury information and come into it legally, I
can't read a requirement in there that they have to
obtain a court order before they disseminate it or risk
being in violation -- criminal violation of the law.

I mean, you know, to read the law the
County's way, I would have to read the law to require any
citizen who comes into legal possession of this
information, who comes into possession of this
information from any source, as having to obtain a court
order in order to disseminate it or risk being subject to
eriminal prosecution. And I can't read it that way and
still read that it's -- or find that it's a
constitutional law.

So I don't think there is a strong
likelihood that the County -- that the plaintiff will

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110

 
10
1

12
13
14
15
16
17
18
19
20
21

22
23
24

Case 4:19-cv-00571-DCB Document 43-2 Filed 07/11/20 Page 17 of 23
222

succeed on the merits, given my factual findings and my
reading of the law.

In terms of irreparable injury, I mean, for
better or for worse, it's out there, and it is out there
en masse. That toothpaste is out of the tube, and

there's no way to claw it back.

In terms of the ability to pick a jury and
have a fair trial, yeah, it's going to be much more
problematic than it would have been had this information
not been disseminated, but the courts pick juries all the
time and in cases for which there is substantial amount
of publicity and high-profile cases. And it can be tough
and it can take awhile, but it can be done.

But the real concern -- the real concern
here -- and I don't want to close without saying it --
is, as I have said, there is an injury to the integrity
of the grand jury secrecy that did occur here. And also,
obviously very concerned about the effect on the victims
or -- the "victims" being the survivors of the
deceased -- who saw that photograph for the first time,
as I understand the testimony, on the Internet. And that
certainly, you know, is very troublesome. I don't mean

to make light of that. And.

I have noted that the grand jury does have
to operate in secrecy and confidentiality. It's

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-00571-DCB Document 43-2 Filed 07/11/20 Page 18 of 23
223

critical. And the County Attorney did articulate those
needs very -- with great measure and very thoughtful.
And there was harm to the victims in this case by virtue
of that publication. But I can't read the statute, at
least for purposes of issuing a preliminary injunction,
to include Mr. Morgan's conduct in this case.

So I'm going to deny the request for a
preliminary injunction with respect to the County's

requested relief as I've outlined at the beginning of my
ruling.

In terms of the -- well, let me step back a
second. You know, the grand jury -- maintaining the
integrity of the grand jury secrecy and confidentiality
in terms of forward looking, because that is a concern
that you have to have and as prosecutors you have in
terms of looking forward instead of backwards and trying
to undo or unring the bell and putting the toothpaste
back in the tube. I don't see that a preliminary
injunction or injunctive relief is necessary because I
think there are other steps that the County can take in
the future to plug that hole in the chicken coop that
Mr. McIntyre referenced.

You do have a hole in the chicken coop.
And you discovered it in a hard way. But that happens.
That happens, but -- and the state law and statutes don't

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10
11

12
13
14
15
16
17
18
19
20
21

22
23
24

25

Case 4:19-cv-00571-DCB Document 43-2 Filed 07/11/20 Page 19 of 23
224

have the kind of protections and rules that other states
have. I know the federal courts have -- the federal
courts have rules of secrecy. But I also note, for
example, that federal courts have -- federal prosecutors’
offices have agreements that they make defense counsel
execute before they receive disclosure and grand jury
material and limit -- there are agreements that defense
attorneys have to enter into with prosecutors to try

to -- that work to avoid these kind of problems in the
future.

And I'm sure you're looking into that. You
are a responsible person. But it's relevant. I'm not

here to advise you how to run your office. I --

that's -- that's not my purpose. But the point being,
for purposes of looking forward for injunctive purposes
to prevent future harms of this type in this case or in
other cases, there are other measures that can be taken
to fill -- to close that hole in the chicken coop, and
that's the only reason I bring that up.

In terms of the public records request,
I -- there is a -- you know, the statute has been
referenced by the County as A.R.S. 39-121.01, and it
establishes a statutory scheme for a public records
request. And under Subsection (d) (2), you know, it says,
"If requested, the custodian of the records of an agency

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

15

17

18

19

20

21

23
24

25

Case 4:19-cv-00571-DCB Document 43-2 Filed 07/11/20 Page 20 of 23
225

shall also furnish an index of records or categories of
records that have been withheld and the reasons the
records or categories of records have been withheld from
the requesting person."

And I'll take it as a representation that

that has been done so. Mr. Morgan has made a request.

If the County hasn't responded formally, or even if it
has and denied it, then the next step is the person who
has been denied the request or for whom the request has
not been responded to has got to bring an action to the
Court. And that hasn't happened. I don't think the

issue is ripe for the Court's review.

I understand the problem that you raised,
Ms. Ransom, that this is -- there's potential attorney's
fees if the Court -- an action is later brought, and the
Court finds that somebody was denied a public records

improperly or there was delay. I get that. And maybe
that's a problem with the law.

But I don't -- but I can't cure the problem
with the law by giving what I think are advisory opinions
about whether or not those -- those documents should have
been disclosed. I've got some pretty strong opinions
about whether or not you were right about that or not
and -- well, I'm going to leave it at that.

I think the request was made. If it was

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-00571-DCB Document 43-2 Filed 07/11/20 Page 21 of 23 226

responded to, that it is up to Mr. Morgan, if he doesn't

like the response, to do something about it, and he

hasn't. So unless and until he does, I don't think that

that issue is before the Court.

So that's the ruling of the Court.

Now, again, I want to -- you did an

excellent job. I'm very impressed of how well you

presented your case and your arguments and the thorough
research and pleadings.

Mr. Morgan, for someone who is a nonlawyer,

you handled yourself very well and made your arguments
well, especially for a nonlawyer.

As I have said, Mr. McIntyre presented
himself in a very measured and thoughtful way. And he's
got a job to do. And I know you brought this action

because you take responsibilities very seriously, and it

is a serious matter. Grand jury secrecy is and victims'

rights are very serious. And this is obviously a very

serious case for your office. So I want to commend all

of you for your work in making my job easier to that
extent also.

But I've denied the preliminary injunction,
50 I guess you can determine, discuss amongst yourself in
your office, if you want to actually ask for a trial on

the merits or what you want to do next. But you don't

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
—_

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 4:19-cv-00571-DCB Document 43-2 Filed 07/11/20 Page 22 of 23 227

have to make that decision right now.

All right. Anything further, Mr. Morgan?
MR. MORGAN: No. Thank you, Your Honor.
THE COURT: Thank you. We'll be in recess.
(Proceeding concluded at 4:40 p.m.)

* ¥

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110

 
Case 4:19-cv-00571-DCB Document 43-2 Filed 07/11/20 Page 23 of 23

CERTIFICATE

I, HILARY ZIVE, CR, a Certified Reporter in
the State of Arizona, do hereby certify that the
foregoing 227 pages constitute a full, true and accurate
transcript of the proceedings had in the foregoing
matter, all done to the best of my skill and ability.

SIGNED and dated this 8th day of March,
2018.

: la ee Ay —_

HILARY ZIVE, CR
Certified Reporter
Certificate No. 50729

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110

 

 
